UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2123


KEVIN ROBERTSON,

                Debtor - Appellant,

          v.

UNITED STATES OF AMERICA; COMPTROLLER OF MARYLAND,

                Creditors – Appellees,

          and

MARK J. FRIEDMAN; U.S. TRUSTEE-BALTIMORE, II,

                Trustees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:16-cv-01109-JFM; 14-10434)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Robertson, Appellant Pro Se.    Julie Ciamporcero Avetta,
Kavitha Bondada, Bruce R. Ellisen, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Michael Joseph Salem, OFFICE OF THE
ATTORNEY   GENERAL  OF   MARYLAND,  Annapolis,   Maryland,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Kevin       Robertson     appeals       the     district       court’s        order

affirming the bankruptcy court’s order denying his motion to

reopen his prior Chapter 7 proceeding.                     We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                       Robertson v. United

States,    No.   1:16-cv-01109-JFM       (D.       Md.    Sept.    14,    2016).      We

dispense     with      oral   argument   because          the     facts    and     legal

contentions      are   adequately   presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         3